DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-10, 12-16 and 22-23 as filed June 15, 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 8, 11 and 21-23 where indicated as allowable in the previous action. Applicant has incorporated dependent claims 8 and 11 into dependent claims 1 and 10, respectively. Therefore, independent claims 1, 10 and 21 and dependent claims 3-7, 9, 12-16 and 22-23 are in condition for allowance.

Regarding the previous grounds of rejection under 35 U.S.C. §103, the following represents the closest prior art references, as well as the reasons for why they are not sufficient to reject the claims under 35 U.S.C. §103:

Smith (U.S. Pub. No. 2017/0140105) teaches various interfaces which allow a healthcare provider to navigate between a dashboard and a threaded chat, but does not teach providing a link/prompt/alert on a plot of medical information which is selected to 

Gallopyn et al. (U.S. Pub. No. 2014/0249831) teaches the use virtual medical assistants to assist medical professionals be retrieving information and completing forms, but does not teach providing a link/prompt/alert on a plot of medical information which is selected to output a communication thread between a healthcare provider and a virtual healthcare assistant which provides medical information pertaining to the plot.

Brown et al. (U.S. Pub. No. 2014/0074454) teaches the conversation user interfaces that enable patients to better understand their healthcare by integrating diagnosis, treatment, medication management, and payment, through a system that uses a virtual assistant to engage in conversation with the patient, as well as utilizing links in the conversational threads, but does not teach providing a link/prompt/alert on a plot of medical information which is selected to output a communication thread between a healthcare provider and a virtual healthcare assistant which provides medical information pertaining to the plot.

Zhong et al. (U.S. Pub. No. 2018/0277246 also published in WO, CA, EP and CN patent offices) teaches providing conversational assistants to provide predicts graphs to patients, but does not teach providing a link/prompt/alert on a plot of medical information which is selected to output a communication thread between a healthcare .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DEVIN C HEIN/Examiner, Art Unit 3686